DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Okazaki et. al. (US 8194323).

Regarding claim 1 Okazaki teaches (figs. 1-11) a micro-lens array, comprising:
a shutter bezel substrate (10) comprising a photoresist layer attached to at least one surface of the shutter bezel substrate (col. 5, lines 27-32);
a first lens substrate (40) having a first inner surface in contact with a first surface of the shutter bezel substrate; a first lens array (42) disposed at a first outer surface of the first lens substrate that is opposite to the first inner surface of the first lens substrate(col. 5, lines 59 - 67);
a second lens substrate (50) having a second inner surface in contact with a second surface of the shutter bezel substrate; and a second lens array (52) disposed at a second outer surface of the second lens substrate that is opposite to the second inner surface of the second lens substrate (col. 5, lines 59 - 67);
where at least one of the first lens substrate (24) or the second lens substrate (84) includes an alignment mark that is configured to guide placement of the first lens array on the first lens substrate and the second lens array on the second lens substrate ( col. 7, lines 64- col. 8 lines 1-9).

Regarding claim 2 Okazaki teaches (figs. 1-11) a micro-lens array, where the alignment mark is defined on the first lens substrate among the shutter bezel substrate, the first lens substrate, and the second lens substrate ( col. 7, lines 64- col. 8 lines 1-9).

Regarding claim 3 Okazaki teaches (figs. 1-11) a micro-lens array, where the shutter bezel substrate comprises:
a first region coated with the photoresist layer; and a second region (22) that is not coated with the photoresist layer (col. 5, lines 41-56), and where the alignment mark overlaps with the second region of the shutter bezel substrate (col. 5, lines 41-50).

Regarding claim 4 Okazaki teaches (figs. 1-11) a micro-lens array, where the alignment mark is defined on the first lens substrate and the second lens substrate among the shutter bezel substrate, the first lens substrate, and the second lens substrate (col. 5, lines 41-56).

Regarding claim 5 Okazaki teaches (figs. 1-11) a micro-lens array, where the alignment mark overlaps with the photoresist layer (col. 5, lines 41-50).

Regarding claim 6 Okazaki teaches (figs. 1-11) a micro-lens array, where  a thickness of the micro-lens array decreases toward an edge of the micro-lens array (col. 5, lines 41-50).

Regarding claim 7 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, 
the method comprising: bonding a first lens substrate to a first surface of a shutter bezel substrate (col. 5, lines 59-67), 
the shutter bezel substrate comprising a photoresist layer coated on at least one surface of the shutter bezel substrate (col. 5, lines 27-32); 
defining a plurality of cutting lines at the shutter bezel substrate; 
bonding a second lens substrate to a second surface of the shutter bezel substrate to thereby create a substrate assembly (col. 5, lines 59 - 67); 
cutting the substrate assembly along the plurality of cutting lines to thereby create a plurality of substrate assemblies (col. 11, line 65 – col. 12, line 7); 
and defining lens arrays on both surfaces of each of the plurality of substrate assemblies based on an alignment mark that is disposed at least one of the first lens substrate or the second lens substrate ( col. 7, lines 64- col. 8 lines 1-9).

Regarding claim 8 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where defining the lens arrays comprises: 
coating a light-transmitting resin on a stamp substrate that has a predetermined pattern;  aligning the stamp substrate with one of the plurality of substrate assemblies based on the alignment mark, the predetermined pattern facing the one of the plurality of substrate assemblies based on alignment of the stamp substrate with the one of the plurality of substrate assemblies, bringing the stamp substrate in contact with the one of the plurality of substrate assemblies; and curing the light-transmitting resin in a state in which the stamp substrate is in contact with the one of the plurality of substrate assemblies (col. 6, lines 29-64).

Regarding claim 9 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where curing the light-transmitting resin comprises irradiating light having a predetermined wavelength range, and where the stamp substrate is made of a light-transmitting material (col. 6, lines 33-45).

Regarding claim 10 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where defining the plurality of cutting lines comprises defining a plurality of holes on the shutter bezel substrate, the plurality of holes being spaced apart from one another by predetermined intervals (col. 11, line 65 – col. 12, line 7).

Regarding claim 11 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where irradiating the light is performed through the stamp substrate in contact with the one of the plurality of substrate assemblies (col. 6, lines 33-45).

Regarding claim 12 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where defining the lens arrays comprises:
stamping a first lens array on a first outer surface of one of the plurality of substrate assemblies based on the alignment mark, the first outer surface facing opposite to the first surface of the shutter bezel substrate (col. 6, lines 33-45); 
and stamping a second lens array on a second outer surface of the one of the plurality of substrate assemblies, the second outer surface facing opposite to the second surface of the shutter bezel substrate (col. 6, lines 33-45).

Regarding claim 13 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where stamping the first lens array comprises:
coating a light-transmitting resin on a stamp substrate that has a predetermined pattern (col. 6, lines 25-64);
aligning the stamp substrate with the one of the plurality of substrate assemblies based on the alignment mark, the predetermined pattern facing the first outer surface of the one of the plurality of substrate assemblies (col. 6, lines 24-64);
based on alignment of the stamp substrate with the one of the plurality of substrate assemblies, contacting the stamp substrate with the first outer surface of the one of the plurality of substrate assemblies (col. 6, lines 25-64); and curing the light-transmitting resin in a state in which the stamp substrate is in contact with the first outer surface of the one of the plurality of substrate assemblies (col. 6, lines 24-64).

Regarding claim 14 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where stamping the first lens array further comprises:
based on the light-transmitting resin being cured, detaching the stamp substrate from the first outer surface of the one of the plurality of substrate assemblies, the cured light-transmitting resin corresponding to the first lens array (col. 7, lines 6-10).

Regarding claim 15 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where coating the light-transmitting resin on the stamp substrate comprises filling in grooves of the predetermined pattern with the light-transmitting resin (col. 6, lines 24-64).

Regarding claim 16 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where bonding the first lens substrate to the first surface of the shutter bezel substrate comprises: attaching a first bonding layer to a first photoresist layer coated on the first surface of the shutter bezel substrate; and brining the first lens substrate into contact with the first bonding layer (col. 7, lines  34-48).

Regarding claim 17 Okazaki teaches (figs. 1-11) a method for manufacturing a micro-lens array, where bonding the second lens substrate to the second surface of the shutter bezel substrate comprises: attaching a second bonding layer to a second photoresist layer coated on the second surface of the shutter bezel substrate; and brining the second lens substrate into contact with the second bonding layer (col. 7, lines  34-48).

Regarding claim 18 Okazaki teaches (figs. 1-11) a micro-lens array, where the photoresist layer comprises a pattern configured to transmit light to define a light distribution pattern(col. 5, lines 41-56).

Regarding claim 19 Okazaki teaches (figs. 1-11) a micro-lens array, further comprising:
a first bonding layer disposed between the first surface of the first lens substrate and the first surface of the shutter bezel substrate (col. 7, lines  34-48); and
a second bonding layer disposed between the first surface of the second lens substrate and the second surface of the shutter bezel substrate (col. 7, lines  34-48),
where the photoresist layer comprises: a first photoresist layer (20) that is coated on the first surface of the shutter bezel substrate and contacts the first bonding layer (col. 6, lines 13-25); and a second photoresist layer (30) that is coated on the second surface of the shutter bezel substrate and contacts the second bonding layer (col. 7, lines  34-48).

Regarding claim 20 Okazaki teaches (figs. 1-11) a micro-lens array, where the alignment mark is configured to indicate a relative position of the first lens substrate or the second lens substrate with respect to a stamp substrate having a predetermine pattern corresponding to the first lens array or the second lens array (col. 5, lines 41-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872